          Case 1:20-cv-03710-PAE Document 97 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GLENN A. PRATT,

                                        Plaintiff,                        20 Civ. 3710 (PAE)
                        -v-
                                                                                ORDER
 ATALIAN GLOBAL SERVICES INC. ET AL,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On August 9, 2021, this Court held a pre-motion conference regarding the parties’ pre-

motion letters in anticipation of potential summary judgment motions. The Court reserves

judgment as to whether to entertain motions for summary judgment in advance of a bench trial,

or whether to consider such motions in the course of a bench trial.

       The Court directs the parties to submit a joint letter by August 20, 2021 following their

settlement conference on August 16, 2021, notifying the Court whether the case has settled, and

if not, setting out each party’s estimate of the length of a bench trial on each of the following

assumptions: (1) that plaintiff prevails in all aspects of his anticipated motion for summary

judgment; (2) that defendants prevail in all aspects of their anticipated motions for summary

judgment; and (3) that no anticipated summary judgment motion is granted.


       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 10, 2021
       New York, New York
